Case 18-04549-hb       Doc 114    Filed 12/19/18 Entered 12/19/18 12:08:02             Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

IN RE:                                                    Chapter 12

JAMES EDWIN OLLIS                                         Case No. 18-04549

               Debtor.

                          OBJECTION TO CONFIRMATION OF
                         DEBTOR’S PLAN OF REORGANIZATION

       Rabo AgriFinance LLC objects to confirmation of the Debtor’s Plan and shows the court

as follows:

                                          Introduction

       The Debtor’s Plan of Reorganization cannot be confirmed because it was not proposed in

good faith, violates provisions of Chapter 12. It addition, it does not pay unsecured creditors as

much as they would receive under a liquidation of the Debtor’s assets and the Plan is not

feasible. Therefore, Rabo requests that confirmation of the proposed plan be denied.

                                           Objections

       1.      The Plan should not be confirmed because it does not comply with the provisions

of Chapter 12 as required by Section 1225(a)(1) of the Bankruptcy Code.

       2.      The Plan cannot be confirmed because it has not been proposed in good faith as

required by Section 1225 (a)(3) because, among other things, the Debtor proposes and projects

administrative claims in the amount of $85,212.52 to be paid from funds that would otherwise go

to unsecured creditors. The Debtor’s counsel projects attorney’s fees not to exceed $15,000.00

and there is no explanation as to what the other $70,000.00 in administrative claims represents.




WBD (US) 45060761v1
Case 18-04549-hb        Doc 114    Filed 12/19/18 Entered 12/19/18 12:08:02            Desc Main
                                   Document     Page 2 of 4



       3.       In addition, the Debtor has not brought a lien avoidance action against Dorothy

Simmons, an insider, who tried to undo her mortgage satisfaction document. Failing to avoid

this lien effectively shelters up to $357,583.00 from payment to the unsecured creditors.

       4.       Additionally, the Debtor has done nothing to avoid the judgment lien of Solvi

Loining, which shelters approximately $200,000.00 from unsecured creditors.

       5.       Also, the Debtor is attempting to skate through bankruptcy, maintaining two

residences while the unsecured creditors receive less than 1% return on their claims. Rabo has

objected to Debtor’s exemptions.

       6.       Rabo holds a perfected security interest on essentially all of the Debtor’s assets.

The Plan cannot be confirmed because (a) it violates § 1225(a)(B(i) and (ii) because Rabo’s

treatment does not include payment for the secured portion of its claim (specifically related to

the value of equipment and hay but also including any other secured assets that the Debtor may

hold), and (b) because of this secured interest, the Debtor has no unencumbered assets from

which to fund a plan.

       7.       The Plan cannot be confirmed because the unsecured creditors will not receive as

much as they would under a liquidation of the Debtor’s non-exempt, unencumbered or under

encumbered assets as required under Section 1225(a)(4).

       8.       The Plan cannot be confirmed because there is no historical data to support the

Debtor’s projection that it will be able to fund payments in the amount of $9,017.00 and

$9,572.00.     In fact, the projected income from Cattle and Quail of $125,355.00 is not

supportable.

       9.       The quail operation was started as a school project for the Debtor’s son and the

Debtor has no experience or historical numbers to support any projection.




WBD (US) 45060761v1
Case 18-04549-hb        Doc 114    Filed 12/19/18 Entered 12/19/18 12:08:02             Desc Main
                                   Document     Page 3 of 4



          10.   The Debtor has agreed to surrender cattle to Rabo and has no means to purchase

additional cattle, or pay other farm expenses and make the plan payments.

          11.   These payments can only be made through contribution of a substantial amount of

the wife’s income and the wife agreeing to make certain additional payments outside the plan.

          12.   Rabo reserves its right to raise further objections at the time of a hearing on this

matter.

          13.   The Plan is not feasible and should not be confirmed.

          WHEREFORE, Rabo prays that this Court deny confirmation of the proposed plan of

reorganization and for such other and further relief as this Court deems just and proper.

          DATED: December 19, 2018
          Charlotte, North Carolina

                                              /s/Constance L. Young
                                              Constance L. Young
                                              South Carolina State Bar No. 100432
                                              (Federal I.D. No. 11379)
                                              WOMBLE BOND DICKINSON - US
                                              301 South College Street
                                              Suite 3500
                                              Charlotte, North Carolina 28202
                                              Tel: (704) 331-4972
                                              Attorney for Rabo AgriFinance LLC




WBD (US) 45060761v1
Case 18-04549-hb       Doc 114     Filed 12/19/18 Entered 12/19/18 12:08:02           Desc Main
                                   Document     Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date the foregoing Motion for Relief from Stay was served by

electronic notification on those parties registered with the United State Bankruptcy Court,

District of South Carolina ECF system to receive notice for this case, and via USPS on the

parties on the attached mailing matrix:

James Edwin Ollis
2450 Garden Road
Ware Shoals, SC 29692
Via USPS

Alecia J. Compton
Attorney for James Edwin Ollis
Via CM/ECF

J. Kershaw Spong
Chapter 12 Trustee
Via CM/ECF

United States Trustee
District of South Carolina
Via CM/ECF


Date: December 19, 2018.
      Charlotte, North Carolina



                                             /s/ Janice Phillips                   ___
                                             Janice Phillips, Legal Practice Assistant to
                                             Constance L. Young
                                             WOMBLE BOND DICKINSON – (US) LLP




WBD (US) 45060761v1
